Citation Nr: 0117834	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to the assignment of a higher (compensable) 
disability evaluation for partial tear, muscle group XIV, 
right quadriceps.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1999 to November 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which established service connection 
(noncompensable) for the appealed disability.


REMAND

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected 
residuals of partial tear, muscle group XIV, right 
quadriceps, presently rated as noncompensable.  As the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability will be considered 
during the entire period from the grant of service connection 
to the present time.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

Nevertheless, after examining the record, the Board concludes 
that further assistance to the veteran is required in order 
to afford due process. 

On his substantive appeal, the veteran requested a hearing 
before a travel section of the Board.  In April 2001, the RO 
proposed that the veteran accept a video conference in lieu 
of an in person hearing.  A video conference was scheduled 
for May 22, 2001 and the veteran failed to appear for the 
hearing.  However, inasmuch as the record does not reflect 
that he accepted the video conference form of hearing and 
neither was he required to do so, the veteran is still 
entitled to the traditional in person hearing before a member 
of the Board.  


To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing at the 
local VA office before a travel section 
of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




